Case:18-18627-JGR Doc#:22 Filed:11/11/18        Entered:11/11/18 04:32:53 Page1 of 1




                                       Certificate Number: 17082-CO-DE-031887862
                                       Bankruptcy Case Number: 18-18627


                                                       17082-CO-DE-031887862




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on November 10, 2018, at 4:07 o'clock PM MST, DENNIS K
OBDUSKEY completed a course on personal financial management given by
internet by Summit Financial Education, Inc., a provider approved pursuant to 11
U.S.C. § 111 to provide an instructional course concerning personal financial
management in the District of Colorado.




Date:   November 10, 2018              By:        /s/Orsolya K Lazar


                                       Name: Orsolya K Lazar


                                       Title:     Executive Director
